Citation Nr: 1225136	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for HIV/AIDS, including as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for hepatitis, including as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to February 1977 and from June 1977 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The December 2007 rating decision declined to reopen the Veteran's previously denied claims of entitlement to service connection for an acquired psychiatric disability and for HIV/AIDS, and also denied his claim of entitlement to service connection for hepatitis.  

In March 2010, the Board issued a decision that denied the Veteran's claim of entitlement to service connection for hepatitis, and remanded the Veteran's petitions to reopen his previously denied claims of entitlement to service connection for an acquired psychiatric disability and for HIV/AIDS.  The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted an October 2010 Joint Motion to remand the issue of entitlement to service connection for hepatitis for additional development.  The Court's Order served to vacate the Board's March 2010 decision to the extent that the Veteran's claim of entitlement to service connection for hepatitis was denied.

This case was again before the Board in March 2011, wherein it was remanded for additional due process considerations and development consistent with the Court's Order.  

Upon return of the case to the Board, the Board finds that the directives of the March 2011 remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was provided with an additional notification letter in March 2011.  Moreover, the RO completed the directives of the March 2010 remand, including obtaining the Veteran's records from the Social Security Administration, and obtaining his identified medical treatment records.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and denied the Veteran's claim of entitlement to service connection for HIV/AIDS.  

2.  Evidence added to record since the RO's August 2006 rating decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and HIV/AIDS, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's current acquired psychiatric disorder was not first manifested in service or within the first post-service year; the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder, to include PTSD, related to his military service.

4.  The preponderance of the evidence is against a finding that the Veteran currently has HIV/AIDS related to his military service.

5.  The preponderance of the evidence is against a finding that the Veteran currently has hepatitis related to his military service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and for HIV/AIDS is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for HIV/AIDS.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

4.  An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304 (2011).

5.  HIV/AIDS was not incurred in, or aggravated by, active service and is not etiologically related to a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.310 (2011).

6.  Hepatitis was not incurred in, or aggravated by, active service and is not etiologically related to a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2007 and March 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection for hepatitis and his petition to reopen his claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  Finally, the RO readjudicated all of the issues on appeal after the final notice letter in a February 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his claims.  The Veteran has filed two petitions to reopen, and alleges that his hepatitis is related to his acquired psychiatric disorder, including PTSD, for which he has petitioned VA to reopen his previously denied claim of entitlement to service connection.  As will be explained below, although the Veteran submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and his previously denied claim of entitlement to service connection for HIV/AIDS, no examinations to determine the etiology of these disabilities are required.  The Veteran's claims were reopened on the basis of lay evidence which is not credible for purposes of service connection in this case.  Therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to his claims.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

New and Material Evidence

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new and material evidence could reasonably result in substantiation of the claim, if reopened.  As such, evidence is "new" if it has not been previously submitted to agency decision makers and "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was initially denied by the RO in a March 1994 rating decision; his claim of entitlement to service connection for PTSD was initially denied in June 1999.  More recently, in August 2006, the Veteran's petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was denied; that rating decision also denied his claim of entitlement to service connection for HIV/AIDS.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The August 2006 rating decision denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for HIV/AIDS, including as secondary to an acquired psychiatric disorder to include PTSD, on the basis that there was no evidence that the Veteran had any related complaints or treatment during his service.  The rating decision noted that the Veteran had been treated for and diagnosed with an acquired psychiatric disorder, to include PTSD, and for HIV/AIDS following his service, according to private treatment records; and that there was no evidence that an acquired psychiatric disorder, to include PTSD, and HIV/AIDS, including as secondary to an acquired psychiatric disorder to include PTSD were incurred or aggravated by the Veteran's military service.

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records and private medical records, as well as written statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had an acquired psychiatric disorder, including PTSD, and HIV/AIDS or any related complaints, treatment, or diagnoses during or at separation from his military service, and there was no evidence that the Veteran's current acquired psychiatric disorder, including PTSD, and HIV/AIDS were related to his service.   

The evidence of record, submitted by the Veteran during the years since the RO's last final rating decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current medical diagnoses; according to private and VA medical records, the Veteran has been diagnosed with PTSD, acquired psychiatric disorders (including depression and anxiety) and HIV.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  The Board is mindful of the Veteran's assertions that he is entitled to service connection for an acquired psychiatric disorder, including PTSD, and HIV/AIDS, and has received treatment for an acquired psychiatric disorder, including PTSD, and for HIV/AIDS in the years since his military service.   

For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, and not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, numerous court cases indicate that lay evidence may be sufficient to establish a diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Given this, and particularly in view of the Court's holding in Shade, the Board finds that the Veteran's lay contentions - not previously of record - represent evidence of in-service psychiatric complaints and a post-service history of psychiatric treatment and treatment for HIV, as well as related complaints, sufficient to reopen the Veteran's previously denied claims.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claims for service connection for an acquired psychiatric disorder, including PTSD, and HIV/AIDS.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and HIV/AIDS, and these claims are reopened.  The Board notes that a final decision will not be made at this time; additional development is necessary and a remand is required.


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and organic neurological disorders, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also indicated that the determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when the claim is predicated on an alleged personal assault.  In these limited situations, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Secondary Service Connection

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As, the Veteran filed his claim in February 2007, the Board will apply the newer version of 38 C.F.R. § 3.310.

Analysis

Acquired Psychiatric Disability, including PTSD

The Veteran claims that his acquired psychiatric disability, including PTSD, was caused by the events of his military service.  

The Board acknowledges that the Veteran's service treatment records show an inability to cope with military life due to poor impulse control and lack of motivation; however, the Board notes psychological evaluation was normal.  The Board also notes that the Veteran complained of depression or excessive worry on his December 1977 Report of Medical History, noted as anxiety due to military service, but that the contemporaneous Report of Medical Examination report shows that his psychiatric evaluation was normal.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Likewise, post-service VA treatment records do not show any evidence of treatment for these disabilities until many years after his military service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  The Veteran did not report any continuity of symptomatology until he filed his initial claim in 1993; there are no records of treatment for his claimed psychiatric disability until 2001, and he made no specific allegations that his symptoms had been ongoing since his service until he filed his most recent petition to reopen in February 2007.  The Board notes no reference as to continuity of symptomatology at the time of his initial treatment for his acquired psychiatric disorder; the Veteran has been diagnosed with depression and anxiety since service, but neither diagnosis was attributed to his military service, and there was no report of chronicity of symptoms since service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board also notes that the Veteran has not been diagnosed with PTSD in accordance with DSM-IV; letters from R. G. S., Ph.D. indicate a diagnosis of rule out PTSD, based on the Veteran's report.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   The Board also notes that the Veteran has not alleged and a review of the Veteran's service records does not confirm any stressors.  The Board reiterates that the Veteran was not awarded combat citations, and did not have a combat MOS; the record contains no statements from fellow soldiers.  Although evidence to support a claim that the Veteran engaged in combat may include his own statements and an "almost unlimited" variety of other types of evidence, the VA is not required to accept the Veteran's assertion that he engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is VA required to accept statements or testimony which is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including PTSD, consists solely of lay evidence.  However, he has not alleged a specific stressor, and he did not seek treatment for or claim these disorders for many years after service.  His lay contentions are thus of very minimal, if any, probative value.  See Maxson v. Gober, supra.

In summary, the preponderance against the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, including PTSD, and thus the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.

HIV/AIDS and Hepatitis

Initially, as the Board has found that service connection is not warranted for an acquired psychiatric disability, including PTSD, there remains no further basis for consideration of the Veteran's claims for HIV/AIDS and hepatitis under 38 C.F.R. § 3.310, as secondary to an acquired psychiatric disability, including PTSD.  Specifically, the Board notes that the Veteran argues that his HIV/AIDS and hepatitis are the result of intravenous drug use as a result of the Veteran's psychiatric disabilities.

Nevertheless, the Board notes that the Veteran's service treatment records do not show that the Veteran complained of or was treated for HIV/AIDS or hepatitis during his military service, or had chronic symptoms during service.  In this regard, it is important to note that there is simply no indication of this problem in service. 

The fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran's acquired psychiatric disability, including PTSD, is attributable to his military service, unfortunately also, in turn, means that he cannot link his HIV/AIDS and hepatitis, if any, to his service - via his acquired psychiatric disability, including PTSD.  See  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The acquired psychiatric disability, including PTSD, has not been service connected.  As such, there is a preponderance of evidence against his claims for secondary service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for HIV/AIDS; to this extent only, the appeal is granted.

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  

The claim of entitlement to service connection for HIV/AIDS, including as due to a claimed acquired psychiatric disability, to include PTSD, is denied. 

The claim of entitlement to service connection hepatitis, including as due to a claimed acquired psychiatric disability, to include PTSD, is denied. 



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


